DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 10/12/2021 in response to the Final Rejection mailed on 06/30/2021 is acknowledged.  This listing of claims replaces all prior listings 
4.	Claims 1 and 3-24 are pending.
5.	Claims 8-18 and 22-24 stand withdrawn pursuant to 37 CFR 1.142(b).
6.	Applicant’s remarks filed on 10/12/2021 in response to the Final Rejection mailed on 06/30/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Specification
7.	The objection to the specification for the incorporation of essential material is withdrawn in view of applicant’s amendment to the specification filed on 10/12/2021 to incorporate sequence identifiers in paragraph 0053.
Claim Rejections - 35 USC § 102
8.	The rejection of claims 1, 3-7 and 19-21 under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (WO 2013/0855540 A2; cited on PTO-892 mailed 11/10/2020) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendments to the claims and to incorporate an evidentiary reference to support the examiner’s position.
	Claims 1, 3-7, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (WO 2013/0855540 A2; cited on PTO-892 mailed 11/10/2020) as evidenced by Nair et al. (PLOS One, 04/17/2015; cited on IDS filed on 05/10/2019).  See MPEP 2131.01 regarding multiple reference 102 rejections.
9.	As amended, claims 1, 3-7 and 19-21 are drawn to a fusion protein comprising: a hydrolase; and a Cry protein or a crystal forming fragment thereof comprising Domain I of the Cry protein, wherein the fusion protein forms crystal upon being expressed in a host cell and has hydrolase activity while in crystal form.
10.	With respect to claim 1, Chan et al. teach a fusion protein comprising a Cry protein or a crystal forming domain thereof and an antimicrobial protein such as lysozyme (hydrolase) that forms crystals upon being expressed in a host cell and are able to be produced in bacterial cells and form crystals in vivo and retain antimicrobial activity (hydrolase activity) [see Abstract; paragraphs 0006-0007; Examples 1 and 2].  Although Chan et al. demonstrates that the lysozyme contains hydrolase activity by dissolving the crystals and performing a filter paper assay, Chan et al. does not explicitly teach that the hydrolase activity is maintained while in crystal form as recited in the claim.  To this end, evidentiary reference Nair et al. is cited in 
	With respect to claim 3, Chan et al. teach the fusion protein wherein the Cry protein is Cry3Aa [see paragraphs 0006-0007].
	With respect to claim 4, Chan et al. teach the fusion protein wherein the Cry protein is Cry3Aa or a crystal forming domain thereof (interpreted as reading on the claim in view of the indefiniteness of the claim and in view of the transitional phrase “comprising”, which includes additional elements not recited in the claims) [see paragraphs 0006-0007].  Although Chan et al. does not explicitly teach wherein the Cry3Aa protein is SEQ ID NO:  4, evidentiary reference GenBank Q9S6N9 is cited in accordance with MPEP 2131.01 to demonstrate that Cry3Aa comprises the claimed amino acids of claim 4 [see alignment attached as APPENDIX A].
	With respect to claim 5, Chan et al. teach the fusion protein further comprising a peptide linker [see paragraph 0038].
	With respect to claim 6, Chan et al. teach the fusion protein which is crystallized and crosslinked [see Abstract; paragraphs 0006-0007; paragraph 0041]/
	With respect to claim 7, Chan et al. teach the fusion protein wherein the fusion protein consists essentially of a hydrolase at the C-terminus and the Cry protein at the N-terminus and optionally a peptide linker domain between the hydrolase and Cry protein [see paragraphs 0038 and 0041].

	With respect to claim 20, Chan et al. teach the composition wherein the fusion protein is crystallized and/or crosslinked [see paragraphs 0006-0007, 00088; Examples 1 and 2].
Claim Rejections - 35 USC § 103
11.	The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Chan et al. (WO 2013/0855540 A2; cited on PTO-892 mailed 11/10/2020) in view of Homaei et al. (Journal of Chemical Biology, 2013; cited on PTO-892 mailed 11/10/2020) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to claim 1.
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (WO 2013/0855540 A2; cited on PTO-892 mailed 11/10/2020) in view of Homaei et al. (Journal of Chemical Biology, 2013; cited on PTO-892 mailed 11/10/2020) as evidenced by Nair et al. (PLOS One, 04/17/2015; cited on IDS filed 05/10/2019).
12.	With respect to claim 21, Chan et al. teach a fusion protein comprising a Cry protein or a crystal forming domain thereof and an antimicrobial protein such as lysozyme (hydrolase) that forms crystals upon being expressed in a host cell [see Abstract; paragraphs 0006-0007; Examples 1 and 2].  Chan et al. further teach compositions and kits comprising the fusion protein that includes other agents such as a therapeutic agent or an agent useful for crosslinking, recombinantly engineering or otherwise coupling or fusion a Cry protein to an antimicrobial protein, and/or diagnostic agent, devices or other materials for preparing the composition for administration [see paragraph 0088].

	Homaei et al. teach that immobilized enzymes on solid supports are more robust and more resistant to environmental changes and the heterogeneity of the immobilized enzyme systems allows an easy recovery of both enzymes and products, multiple re-use of enzymes, continuous operation of enzymatic processes, rapid termination of reactions and greater variety of bioreactor designs [see Absract]. Homaei et al. also teach that immobilized enzymes have applications in the medical field of diagnostics and treatment of diseases [see p. 200].
	Before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Chan et al. and Homaei et al. to use a solid support for the crystal forming fusion proteins of Chan et al. because Chan et al. teach fusion proteins comprising a Cry protein and a hydrolase for use for therapeutic purposes.  Homaei et al. teach that immobilized enzymes on solid supports have applications in treatments of disease and are more robust and resistant to environmental changes than free enzymes.  One of ordinary skill in would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Chan et al. and Homaei et al. because Homaei et al. acknowledges that immobilized enzymes are more robust and resistant to environmental changes.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections

	This argument is found to be not persuasive in view of the modified rejection above.  Briefly, evidentiary reference of Nair et al. demonstrates that the proteins expressed as Cry-fusion proteins retain their fluorescent and enzymatic properties.  While the examiner acknowledges that Chan et al. (as supported by the declaration) dissolved the crystals for the antimicrobial activity assay, there is no data in the declaration or in the Chan et al. reference itself to suggest that the Cry-lysozyme fusion proteins have no activity as crystals as the data in the reference or declaration do not demonstrate this test, i.e. Cry-lysozyme enzyme assay in crystal form.  As long as the Cry-lysozyme fusion turns over a substrate as a crystal, no matter the amount of reduction in rate or kinetics as compared to a dissolved crystal, the teachings of Chan et al. would read on the activity required by the claim.  Given that the teachings of Chan et al. meets the structural requirements of the claims and the preponderance of evidence in the prior art, such as Nair et al., it is the examiner’s position that the this feature is inherent to the teachings of Chan et al. Since the Office does not have the facilities for examining and comparing applicants’ protein In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Conclusion
14.	Status of the claims:
	Claims 1 and 3-24 are pending.
	Claims 8-18 and 22-24 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1, 3-7 and 19-21 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

GenBank Q9S6N9 with SEQ ID NO:  4

Query Match             100.0%;  Score 3447;  DB 108;  Length 652;
  Best Local Similarity   100.0%;  
  Matches  652;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIRKGGRKMNPNNRSEHDTIKTTENNEVPTNHVQYPLAETPNPTLEDLNYKEFLRMTADN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIRKGGRKMNPNNRSEHDTIKTTENNEVPTNHVQYPLAETPNPTLEDLNYKEFLRMTADN 60

Qy         61 NTEALDSSTTKDVIQKGISVVGDLLGVVGFPFGGALVSFYTNFLNTIWPSEDPWKAFMEQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NTEALDSSTTKDVIQKGISVVGDLLGVVGFPFGGALVSFYTNFLNTIWPSEDPWKAFMEQ 120

Qy        121 VEALMDQKIADYAKNKALAELQGLQNNVEDYVSALSSWQKNPVSSRNPHSQGRIRELFSQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VEALMDQKIADYAKNKALAELQGLQNNVEDYVSALSSWQKNPVSSRNPHSQGRIRELFSQ 180

Qy        181 AESHFRNSMPSFAISGYEVLFLTTYAQAANTHLFLLKDAQIYGEEWGYEKEDIAEFYKRQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AESHFRNSMPSFAISGYEVLFLTTYAQAANTHLFLLKDAQIYGEEWGYEKEDIAEFYKRQ 240

Qy        241 LKLTQEYTDHCVKWYNVGLDKLRGSSYESWVNFNRYRREMTLTVLDLIALFPLYDVRLYP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LKLTQEYTDHCVKWYNVGLDKLRGSSYESWVNFNRYRREMTLTVLDLIALFPLYDVRLYP 300

Qy        301 KEVKTELTRDVLTDPIVGVNNLRGYGTTFSNIENYIRKPHLFDYLHRIQFHTRFQPGYYG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KEVKTELTRDVLTDPIVGVNNLRGYGTTFSNIENYIRKPHLFDYLHRIQFHTRFQPGYYG 360

Qy        361 NDSFNYWSGNYVSTRPSIGSNDIITSPFYGNKSSEPVQNLEFNGEKVYRAVANTNLAVWP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 NDSFNYWSGNYVSTRPSIGSNDIITSPFYGNKSSEPVQNLEFNGEKVYRAVANTNLAVWP 420

Qy        421 SAVYSGVTKVEFSQYNDQTDEASTQTYDSKRNVGAVSWDSIDQLPPETTDEPLEKGYSHQ 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SAVYSGVTKVEFSQYNDQTDEASTQTYDSKRNVGAVSWDSIDQLPPETTDEPLEKGYSHQ 480

Qy        481 LNYVMCFLMQGSRGTIPVLTWTHKSVDFFNMIDSKKITQLPLVKAYKLQSGASVVAGPRF 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LNYVMCFLMQGSRGTIPVLTWTHKSVDFFNMIDSKKITQLPLVKAYKLQSGASVVAGPRF 540

Qy        541 TGGDIIQCTENGSAATIYVTPDVSYSQKYRARIHYASTSQITFTLSLDGAPFNQYYFDKT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TGGDIIQCTENGSAATIYVTPDVSYSQKYRARIHYASTSQITFTLSLDGAPFNQYYFDKT 600

Qy        601 INKGDTLTYNSFNLASFSTPFELSGNNLQIGVTGLSAGDKVYIDKIEFIPVN 652
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 INKGDTLTYNSFNLASFSTPFELSGNNLQIGVTGLSAGDKVYIDKIEFIPVN 652